Mayo, J.
There is a well defined distinction between political and public or private corporations, and the rule is well settled that the people are riot bound, in their corporate capacity for the torts of the officers of Counties or Parishes. Dillon on Corporations, 31, 718, 719.
2. Where plaintiff sues the Parish for damage done to his team by the falling of a bridge on a public road, alleging that the bridge was neglected by the Police Jury until it became defective, decayed and insecure, held : Plaintiff has no right of action against the Parish for such damages.